IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                              :                         NO. 636
                                    :
         ORDER AMENDING RULE        :                         CIVIL PROCEDURAL RULES
         1042.3 OF THE PENNSYLVANIA :
         RULES OF CIVIL PROCEDURE   :                         DOCKET
                                    :
                                    :




                                                ORDER


PER CURIAM

      AND NOW, this 30th day of March, 2016, upon the recommendation of the Civil
Procedural Rules Committee; the proposal having been submitted without publication
pursuant to Pa.R.J.A. No. 103(b):

     IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rule 1042.3 of the Pennsylvania Rules of Civil Procedure is
amended in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective immediately.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.